Citation Nr: 1109800	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right and left knee disorder. 

2.  Entitlement to service connection for a right and left ankle disorder. 

3.  Entitlement to service connection for a right and left hip disorder. 

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008 and July 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

As per request of the Veteran in October 2008, he was scheduled to appear at a personal hearing over which a Decision Review Officer would have presided while at the RO.  The Veteran cancelled this hearing request in a November 2008 statement.  The Veteran requested another hearing in January 2009, and was scheduled to appear at a personal hearing at the RO in April 2009.  In a March 2009 statement, the Veteran cancelled this hearing request.


FINDINGS OF FACT

1.  A disorder of the right and left knee was not incurred in or aggravated as a result of active duty service, and did not become manifest to a compensable degree within one year following separation from service. 

2.  A disorder of the right and left ankle was not incurred in or aggravated as a result of active duty service. and did not become manifest to a compensable degree within one year following separation from service.  

3.  A disorder of the right and left right and left hip was not incurred in or aggravated as a result of active duty service, and did not become manifest to a compensable degree within one year following separation from service. 

4.  A back disorder was not incurred in or aggravated as a result of active duty service, and did not become manifest to a compensable degree within one year following separation from service. 

5.  The Veteran is not presently service-connected for any disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right and left knee disorders have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for right and left ankle disorders have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  The criteria for service connection for right and left hip disorders have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

4.  The criteria for service connection a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran 's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letter dated in February 2008, the Veteran was notified of the evidence that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The foregoing correspondence also provided the Veteran with the requisite notice with respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

This case was remanded by the Board in March 2010.  The remand directives instructed the RO to obtain VA clinical records from the VA Medical Center in San Juan and provide the Veteran with a VA examination to determine the nature and etiology of the claimed disorders.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that in the present case there has been compliance with the Board's prior remand.  In addition, the VA examination provided was adequate as it was based on a review of the claims file, and the Veteran's statements at the examination, and a physical examination.  Also, the requested opinions were supported with a clinical rationale.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military, naval, or air service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  Inactive duty for training includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d) (4) (2010).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Arthritis may be presumed to have been incurred during active service if it became manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 days or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

The Veteran asserts that he has current disabilities involving his bilateral knees, hips, ankles, and his back that are etiologically related to his period of active service. 

Service treatment records show that the Veteran reported a knee problem in July 1972.  He was given an ace wrap.  There is no further complaint or treatment noted.  Service treatment records show no complaints, treatment or diagnosis related to the ankles, hips, or back.  On the Veteran's February 1974 Report of Medical History, completed in preparation for separation from service, he reported having swollen or painful joints and arthritis, rheumatism, or bursitis.  He denied recurrent back pain, a "trick" or locked knee, or any foot trouble.  He also denied a bone, joint or other deformity.  The physical examination showed that the Veteran's spine, lower extremities, and feet were all normal.  No defects were noted.

Service treatment records from a period of service with the Army National Guard of Puerto Rico are of record.  A July 1988 National Guard record shows that the Veteran reported that he had sustained an injury to his right leg four days earlier  while training at Ft. Sherman.  The record indicates that he had twisted his right ankle with involvement of his right knee.  An assessment of lateral meniscus sprain of the right knee and right ankle sprain was provided.  Quadrennial examinations in June 1987 and June 1992, and a periodic examination in October 1995 reflect that the spine, lower extremities, and feet were normal.

Personnel records from the Army National Guard of Puerto Rico are in the claims file.  These records reflect that the Veteran had one year, nine months, and one day of prior active Federal service.  A copy of his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) is of record as well.  The Board notes that a previous request for records, which was sent to the Army Reserve Personnel Center in July 1974, yielded a negative response.  A request to the National Personnel Records Center (NPRC) in March 2008, for a line of duty determination for the July 1988 injury, also yielded a negative response.

Post-service medical evidence includes a copy of a VA medical certificate dated in May 1974, a July 1974 VA examination report, and VA outpatient treatment records.  The medical certificate is illegible.  The July 1974 examination report shows the Veteran reported intermittent discomfort in both of his knees and ankles; however, the physical examination was negative for any diagnosed condition.  X-rays of the right ankle and right knee were also negative.

VA treatment records include a July 2002 X-ray of the bilateral knees, which revealed no radiographic evidence of osseous, articular soft tissue abnormalities.  A history of bilateral knee pain was noted.  A November 2002 treatment note reflects that the Veteran indicated he had right knee pain since more than 20 years earlier.  The pain had worsened in the past one and a half years.  A magnetic resonance imaging (MRI) study showed no definitive meniscal or ligamentous tear; a large Baker's cyst; and suprapatellar bursa abnormalities.  X-rays revealed mild medial compartment arthritis.  A January 2007 VA treatment note reflects findings of knee osteoarthritis, mild degenerative joint disease, and a large Baker's cyst of the right knee.  The VA treatment records show no complaints or treatment related to the left knee, right or left hip, right or left ankle, or the back.  

In a December 2007 statement, a private physician indicated that the Veteran sustained a lesion in his right knee during service.  The physician noted that the Veteran's medical records revealed that he fell after twisting his right ankle and was diagnosed with lateral meniscus sprain of the right knee and right ankle sprain.  The physician noted further that while the Veteran had ankle and knee pain, the ankle was the main problem at the time.  The physician stated that the Veteran was still suffering from his right knee and experiences pain, tenderness, and swelling.  He had also been having pain in his low back, right hip and right ankle.  His left knee was beginning to hurt as a result of putting more weight on it to relieve his right knee.  The physician opined that the Veteran's "condition" started during service.  The physician did not address the claimed left ankle and left hip disorders.

At a VA examination performed in March 2010, the Veteran reported his bilateral hip, knee, and ankle pain began in 1988.  He stated that while in the Panama jungle he fell and twisted his right ankle and thought that on that fall he also injured his hips, knees, and ankles.  He recalled that he had been treated with a bandage on the right knee, but did not complain of pain in his knee, left ankle, hips or lumbar spine at the time because his right knee and ankle were what really bothered him.  He did not recall when he started treatment with his physician due to the low back, bilateral hip, knee, and ankle pain after his discharge from service.  Following a physical examination and X-rays, the examiner provided diagnoses of lumbar myositis, bilateral hip subtrochanteric bursitis, bilateral knee patellofemoral syndrome, bilateral ankle tendonitis, and large popliteal cyst and small joint effusion by MRI of the right knee.  

The examiner acknowledged and discussed the in-service knee complaints in July 1972, the right knee and right ankle sprain identified in July 1988 during the Veteran's National Guard service, the private physician's December 2007 statement, and the Veteran's statements regarding continuity of symptomatology since service.  The examiner opined that it was not at least as likely as not, that the right and left knee, right and left hip, right and left ankle, and low back disorders were found to be present, had onset in, or are related to the Veteran's period of active service.  The rationale was that the service treatment records and separation examination were silent for a bilateral ankle, hip, and low back condition.  There was only one visit to sick call in 1972 for treatment of a knee condition which resolved without treatment, since no more visits to sick call were made for the remainder of his active service.  Also, the VA examination in 1974 was negative for musculoskeletal disease.  A medical evaluation in 1988 was silent for left ankle, left knee, bilateral hip and low back conditions, along with no treatment for several years after discharge.  The conditions reported during the 1988 medical evaluation of a right knee and right ankle condition without treatment for several years showed that the condition of the right knee and ankle in 1988 was acute and transitory.  Finally, the medical certificate in 2007 was from a private physician who did not check the service medical records or outpatient treatment records of the Veteran before rendering his opinion.  

Having carefully considered the competent evidence of record, the Board finds that the preponderance of the evidence has failed to demonstrate that the Veteran has current disorders of his back, bilateral knees, hips, and ankles, which were incurred as a result of active duty service.  As a preliminary matter, the Board finds that service connection for degenerative joint disease of the knees may not be presumed as this disorder was first diagnosed many years after service.  There is also no evidence of arthritis of the ankles, hips, or low back manifested within one year following service.  38 C.F.R. § 3.307, 3.309.  

With regard to direct service connection, the Board finds that chronic conditions of the bilateral knees, ankles, hips, and low back were not manifested during active duty service, nor is there any record of acute injury to these areas.  While there is one complaint of 'knee problems' noted in service; no diagnosis was provided, there was no further complaint, and the separation examination showed normal knees at discharge.  

It is not known whether the right knee and right ankle injury in July 1988 was during active duty for training with the Puerto Rico Army National Guard.  The NPRC has indicated that the line of duty determination is not available.  However, even if the Board were to assume that the injury occurred during a period of qualifying active Federal service, a nexus between the current right ankle and right knee disabilities and that injury would still need to be established in order to warrant service connection.  The required nexus has not been established in this case.  The Veteran has reported a continuity of symptoms since that injury, but his contentions are not supported by the record.  The National Guard records show that he had no further complaint of right knee or ankle problems following that injury and quadrennial examinations in June 1987 and June 1992, and a periodic examination in October 1995 show examinations of the lower extremities and feet were normal.  The evidence does not show further complaint or treatment for the right knee until 2002, and for the right ankle until 2007, which is many years after the initial injury.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A VA examiner has indicated that the 1988 injury was acute and transitory, and is not related to the current ankle and knee disorders.  This opinion is entitled to great probative weight, as it was based on a physical examination of the Veteran, a review of the Veteran's service records and medical records contained in the claims file, and was supported by a detailed clinical rationale.  It has been held that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds the 2007 private opinion to be less probative.  Although the physician noted the prior conditions of lateral meniscus sprain of the right knee and right ankle sprain- and that the Veteran currently experiences symptoms in his right knee and ankle, no current diagnoses were provided.  Also, while the physician stated that the Veteran's "condition" started during service, the "condition" was not specified and no rationale was offered for the opinion provided.  For these reasons, the private opinion is of little probative value.  

A causal nexus between the remaining bilateral hip, left ankle, left knee and low back disabilities and military service has also not been established.  The VA examiner opined that the current left knee, bilateral hip, left ankle, and low back disorders are not related to military service.  This opinion is highly persuasive evidence against a finding of causal nexus, as it was based on a physical examination of the Veteran, a review of the Veteran's service records and medical records contained in the claims file, and was supported by a detailed clinical rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 2007 private opinion that discussed the Veteran's current low back, right hip, and left knee symptoms of pain, tenderness and swelling; did not associate clinical diagnoses with those symptoms, much less relate the symptoms to service.  For these reasons, the private opinion is of little probative value.

The only other opinion with regard to establishing a causal nexus in this case, is the Veteran's own.  The Veteran is certainly competent to describe that which he experienced in service with regard to his hips, ankles, knees, and back.  However, because he is not a physician or shown to have specialized medical knowledge, he is not competent to provide an opinion as to the etiology of his current claimed disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, to the extent that the Veteran was able to observe the onset and post-service continuity of ankle and knee symptoms, his contention offered to establish etiology is outweighed by the more persuasive medical evidence of record (i.e. the VA medical opinion that was based on an examination, a review of the medical evidence in the claims folder, and the Veteran's statements, and which provided a supporting rationale for the opinion).

The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance; however, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  Service connection is denied.

TDIU

The Veteran further contends that he is entitled to a TDIU, asserting that he is unemployable.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has, in this decision, denied service connection claims for disabilities of the bilateral hips, ankles, knees, and the low back.  A review of the record reveals that the Veteran is not presently service-connected for any other disability.  As the Veteran is not presently service-connected for any disabilities, the preponderance of the evidence is against his claim.  Accordingly, entitlement to a TDIU is not warranted, and the appeal as to this issue must be denied.


ORDER

Service connection for a right and left knee disorder is denied. 

Service connection for a right and left ankle disorder is denied.

Service connection for a right and left hip disorder is denied.

Service connection for a back disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


